o Oost HD TA BP WY NO —

mm bP BP HN NO ROO Rm mw mm ee ee ee
NR WA fb WW YP —S& OF BO Wn HR NH HP W NY | S&S

Case 2:17-cv-00342-TOR ECFNo. 126 filed 12/07/18 PagelD.1884 Page 1 of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

IRENE RIGGS, No. 2:17-CV-00342-TOR
Plaintiff, SATISFACTION OF AMENDED
JUDGMENT
v.
LIFE CARE CENTERS OF
AMERICA, INC.,
Defendant.

 

 

In accordance with the agreement of the parties, the undersigned counsel for
Plaintiff /Judgment Creditor Irene Riggs hereby acknowledges that the Amended
Judgment entered in Ms. Riggs’s favor and against Defendant/Judgment Debtor
Life Care Centers of America, Inc., on March 21, 2018 (ECF No. 119), has been

satisfied in full.

SATISFACTION OF AMENDED JUDGMENT - 1
USDC ED Wash. No, 2:17-CV-00342-TOR

STOEL RIVES ti?
5 . ATTORNEYS :
98789505. 1 0056767-00008 201 S Main Street, puje | 1100. Salt Lake City, UT 84111
 

a

—

—_— —
J —

OD Osi ws ot

oO

19

 

Case 2:17-cv-00342-TOR ECF No. 126 filed 12/07/18 PagelD.1885 Page 2 of 2

The Clerk of the Court is authorized to enter this full satisfaction of

judgment.

Dated this 21 day of November, 2018.

SKIDMORE | FOMINA, Pic

UM n

Gregory | M. ee WSBA #47462
14205 SE 36th Street, Suite 100
Bellevue, WA 98006

Telephone: 425.519.3656
gskidmore@skidmorefomina.com

Attorney for Plaintiff

STATE OF WASHINGTON )

) ss.
COUNTY OF Lig )

This record was Wknowledee before me on (lover be fa
20_lfy , by Obey Adana .

 

on /
GAR gi, Ul
esas “Ne 'y fe
(3 My, 1% = N v
= = od Ne 4
= i eee, 4 ‘
cg Mt B Zz (Print Name
zn} Zz =
33%, “tae f22
“rriaze wet S 2 N 7 :
4 Si RRRS os otary Public for the State of Washington
“Ny, Ar
ty, WASH s
Mr

My commission expires: _ |) a

SATISFACTION OF AMENDED JUDGMENT - 2
USDC ED Wash, No. 2:17-CV-00342-TOR

STOEL RIVES tur

TTORNEYS
98789805. 1 0056767-00008 201 S Main Stes, sae Vig) al Lake Cuy, UT 84111
clephone K 313]

I

 
